Citation Nr: 9901538	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  95-06 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Chicago, Illinois


THE ISSUE

Entitlement to a compensable rating for bilateral 
defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from August 1972 
through May 1980.

This case was previously before the Board of Veterans 
Appeals (Board) in May 1998, at which time it was 
remanded for further development.  Following that 
development, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, assigned a 
noncompensable evaluation for the veterans bilateral 
defective hearing.  Thereafter, the case was returned to 
the Board for further appellate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition 
of the veterans appeal has been obtained by the RO.

2.  The veteran has no worse than level II hearing acuity 
in each ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral 
defective hearing have not been met.  38 U.S.C.A. § 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the 
veteran's claim of entitlement to a compensable rating 
for bilateral defective hearing is plausible and thus 
well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 
(1992) (a claim of entitlement to an increased evaluation 
for a service-connected disability generally is a well-
grounded claim).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the service medical records and all other 
evidence of record pertaining to the history of the 
veterans bilateral defective hearing.  The Board has 
found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary 
considerations that would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
disability at issue.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the diagnostic codes of the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1998).  

For VA purposes, the severity of hearing loss is 
determined by comparing audiometry test results in the 
conversational voice range (1000, 2000, 3000, and 4000 
hertz) with the criteria set forth in 38 C.F.R. § 4.87, 
Diagnostic Codes 6100 through 6110 (1998).  Those codes 
establish eleven levels of auditory acuity, from Level I 
for mild hearing loss through Level XI for profound 
deafness.  A level of auditory acuity is determined for 
each ear, and then those levels are combined to give an 
overall level of hearing impairment.  38 C.F.R. § 4.85 
(1998).  

The evaluations derived from this schedule are intended 
to make proper allowance for improvement by hearing aids.  
Examination to determine this improvement is, therefore, 
unnecessary.  38 C.F.R. § 4.86 (1998).

In October 1994, the veteran was examined by VA.  On the 
authorized audiological evaluation, the applicable pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000

RIGHT
10
10
20
45

LEFT
10
15
20
75


After rounding up, the average pure tone threshold in the 
right ear was 22 decibels, while the average pure tone 
threshold in the left ear was 30 decibels.  Speech 
audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 percent in the left 
ear.  

The examiner stated that the veteran demonstrated a 
bilateral sharply sloping high frequency sensorineural 
hearing loss with an onset above 3000 hertz.  The 
veterans speech recognition was noted to be excellent.

In August 1998, the veterans hearing acuity was examined 
by VA.  On the authorized audiological evaluation, 
applicable pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000

RIGHT
25
20
25
40

LEFT
20
15
30
80


After rounding up, the average pure tone threshold in the 
right ear was 28 decibels, while the average pure tone 
threshold in the left ear was 37 decibels.  Speech 
audiometry revealed speech recognition ability of 86 
percent in the right ear and of 86 percent in the left 
ear.

The examiner stated that the veteran had a bilateral ski 
slope high frequency sensorineural hearing loss.  The 
examiner also stated that the veteran good speech 
recognition, bilaterally.

The results of the October 1994 audiological examination 
translate to Level I hearing acuity in each ear.  The 
results obtained in August 1998 translate to Level II 
hearing acuity in each ear.  In either case, the 
veterans defective hearing is commensurate with a 
noncompensable evaluation under 38 C.F.R. § 4.87, 
Diagnostic Code 6100.  Accordingly, there is no schedular 
basis for a compensable rating.

The Board has considered whether the case should be 
referred to the Director of the VA Compensation and 
Pension Service for possible approval of an extra-
schedular rating commensurate with the average earning 
capacity impairment due exclusively to the defective 
hearing.  The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional 
or unusual disability picture, with such related factors 
as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1998).  

Notably, there is no evidence of work missed by the 
veteran or of termination from employment, mutual or 
otherwise, because of his service-connected defective 
hearing.  Moreover, the record reflects that the veteran 
has not required frequent treatment for the disability.  
In essence, the record shows that the manifestations of 
the disability are those specifically contemplated by the 
schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from 
the disability is to a compensable degree. Accordingly, 
the Board finds that referral of this case to the 
Director of VA Compensation and Pension purposes for a 
rating outside the regular schedular criteria is not 
warranted.








ORDER

Entitlement to a compensable evaluation for bilateral 
defective hearing is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 
(West 1991 &  Supp. 1998), a decision of the Board of 
Veterans' Appeals granting less than the complete 
benefit, or benefits, sought on appeal is appealable to 
the United States Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an 
issue which was before the Board was filed with the 
agency of original jurisdiction on or after November 18, 
1988.  Veterans' Judicial Review Act, Pub. L. 
No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision 
constitutes the date of mailing and the copy of this 
decision which you have received is your notice of the 
action taken on your appeal by the Board of Veterans' 
Appeals.
- 2 -
